CASTILLE, Justice,
dissenting.
I respectfully dissent from the majority’s conclusion that a voir dire examination of a child witness must be conducted outside the presence of the jury. A vital part of the jury’s function is determining the credibility of witnesses, and that function cannot be usurped by the trial judge. In order for the jury to make a reasoned assessment of the credibility of a child witness, the jury must be able to determine whether the child understands the oath to tell the truth. To make that determination, the jury must be privy to the examination of the child witness regarding the oath and the child’s understanding of its meaning. If the voir dire is conducted outside the presence of the jury, the trial judge must necessarily conclude that the child witness understood the oath, thus improperly invading the exclusive province of the jury as the finders of fact. I believe, therefore, that this Court should follow the line of eases from other jurisdictions, cited by the majority in footnote 4, holding that the examination should be conducted in the presence of the jury with the trial court instructing the jury that the court’s finding of competency is not an assessment of credibility and that the jury is the sole judge of credibility. In this manner the jury itself will be in *649a position to more precisely determine the weight to be afforded to the testimony of a child witness.